 MULLER-GORDON MOTOR CO.Muller-GordonMotor CompanyandAutomobileSalesmen'sUnion,Local 1095,AFL-CIO. Case20-CA-5145October 9, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn April 29, 1969, Trial Examiner George H.O'Brien issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertainunfairlaborpracticesallegedinthecomplaint and recommending that it cease anddesist therefrom and take certain affirmative action,assetforth in the attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief and the General Counsel and theCharging Party filed answering briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theialExaminer, as modified herein.The Trial Examiner finds that the RespondentviolatedSection 8(a)(5) and (1) by refusing tobargain in good faith with the Union and byrefusing to be a party to the collective-bargainingagreement agreed to and executed on August 27,1968, by the Union and the Eastbay Motor CarDealers, Inc.We agree for the following reasons.The material facts of this case are undisputedand, as more fully set forth by the Trial Examiner,are as follows: The Eastbay Motor Car Dealers,Inc.,hereafter theAssociation, is an associationorganized, at least in part, to engage in collectivebargaining on a multiemployer basis. Respondenthas been a member of the Association since 1953. In1966, the Union and the Association entered into anagreement effective July 15, 1966, and running untilJune 30, 1968. Included in this agreement was a"most favored nation clause" providing that, if theUnion negotiated a more favorable contract withanother employer or employers in the area, theAssociation would have the option of adopting suchcontract.'On September 1, 1966, the Unionexecuteda contract with a nonmember of theAssociation,MelroseMotors, Inc., providing for adifferentmethodofcalculatingsalesmen'scommissions. Shortly thereafter Respondent claimedtheoptionofadopting the "more favorable"9Melrose contract.TheUnion acquiesced, and,thereafter, the Union and the Respondent executedaMemorandum of Agreement, effective October 1,1966.2By the terms of this agreement the partiesagreed to be bound by all the terms of theAssociationagreement except those inconsistentwiththetermsspecificallysetforthinthememorandum agreement.The only provisionsspecifically set forth in the memorandum agreementwere those providing for the "Melrose method" forsalesmen's compensation.Early in 1967 four other members of theassociationnotifiedtheUnion that they wereexercising their option under the agreement andsubstituting the "Melrose method" of compensation.On April 13, 1967, the Union sent Respondent aletterattempting to rescind the Memorandum ofAgreement entered into October 1, 1966. In sodoing, the Union contended that the parties to theoriginal agreement cannot separately take advantageof the "most favored nation" clause. Shortlythereafter, theUnion filed a complaint in theSuperior Court of the State of California, asking fora declaratory judgment on this point. On September29, 1967, the court entered a judgment finding thatRespondent's October 1, 1966 agreement with theUnion was binding and enforceable, and that it hadnot been rescinded.3The 1966 Association contract was for a term of2 years ending June 30, 1968, and, in the absence ofnotice 60 days prior to the expiration date, wasautomatically renewable for an additional year. OnApril 16, 1968,4 the Union sent a letter to theAssociation, and to each of the independent dealers(nonassociationmembers) who had signed identicalcontracts' stating that the Union wanted to makechanges in the agreement and listing the desiredchanges.Respondent did not receive a separatenotice.On May 14, 1968, the Association and the Unionheld their first bargaining session on the newcontract.Before that meeting Respondent advisedtheAssociation that the Respondent had a validcontract with the Union which had been extended byvirtue of the Union's failure to send a notice of'The clause reads as follows: "It is agreedthat, if the Union negotiates amore favorable contractwith anotherEmployer or Employers in Albany,Berkeley,Oakland,Alameda, San Leandro or Hayward, the EastbayMotor Car Dealers, Inc., shall have the option to adopt such contract, thequestion of `more favorable contract' to be subject to the Board ofAdjustment procedures of this Agreement."'TheTrialExaminerinhisfindings, inadvertently refers to theMemorandumof Agreement of August 1, 1966, when itis clear he meansthis agreementof October 1, 1966.'In doing so,the court agreed with the Union that the "most favorednation" clause could only be invoked by the Association, and not byindividualmembers, but further found that the Union's mistake of law inenteringinto theMemorandumAgreementdid not giveitthe right torescindthe agreement.'The TrialExaminer in his findingsinadvertently refers to a letter datedAugust 16, 1968, when it is clear that hemeans this letterof April 16,1968.'Approximately 20 independent dealers had signed contracts identicalwith the Association contract.179NLRB No. 4 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDreopening to Respondent. Thereafter, during one ofthe early meetings, the Association told the Unionthat Respondent claimed to have a contract with theUnion, and that, therefore, the Association was notbargaining for the Respondent. The Union repliedthat, in its opinion, its agreement with Respondenthad not been extended for another year and. thatRespondent would be bound by whatever agreementwas reached. On August 17, 1968, the Associationsigned a contract with the Union effective July 1,1968, through June 30, 1971.The Respondent now contends that its withdrawaloccurred during the term of the 1966-1968 contract,i.e.,onOctober1,1966,by,virtueof itsmemorandum of agreement with the. Union, andthat the Union assented to the withdrawal by itsconductinconnectionwiththatagreement.Therefore, the Respondent argues, it was not a partof the multiemployer unit in 1968 and was entitledto, individualnoticeof a desire to modify itsseparate agreement with the Union, absent which itscontractwas renewed automatically. As the TrialExaminer, we find no merit in the Respondent'sposition.Under the Board's decision inRetail Associates,'anemployerwho engages in multiemployerbargaining is bound by the results of that bargainingunless it clearly evinces at an appropriate time andinanunequivocalmanner that it desires towithdraw.' Contrary to the Respondent's contention,we find no indication of any intention onRespondent's part to withdraw from multiemployerbargaining, let alone an unequivocally expressedintention, based on the Respondent's negotiating orentering into the October 1, 1966, agreement. Itsnotice to the Union of its desire to take advantageof the "most favored nation" clause in themultiemployer contract was a claim of a right underthat contract and certainly was not a repudiationthereof. It is difficult to conceive of a situation,except for a clause giving an employer a right ofwithdrawal during the term of a multiemployercontract, in which an employer could withdraw fromamultiemployer unit by virtue of asserting a rightto a benefit under the contract, and we do not seehow the present facts can be said to present such asituation.Nor did the Respondent indicate by anyaffirmative conduct that it intended to withdraw.Thus, it did not inform the Union of any suchintention, and it did not take any steps to resignfromtheAssociationeitherthenorlater.Furthermore,Respondent did not at that timeattempt to withdraw its authorization of theAssociation to bargain on its behalf, assuming suchawithdrawalof authorization by. a continuingmember would be possible under the Association'sbylaws. Finally, the Respondent does not point toany language of its October agreement by whichRespondentwithdrew,but relies solely on theclaimed import of the terms, a claimed import withwhich we do not agree.There is no doubt that the Union, in entering theseparatememorandum agreementwith Respondent,was granting what it mistakenly believed it wasrequired to give under the multiemployer contractupon request of the individual employer. Thedeclaratory judgment of the court was limited torights under the "most favorednation" clause, andin holding that both the multiemployer contract andthe Respondent'smemorandumagree of October 1,1966, were in full legal effect and binding, the courtwas clearly considering only the matter of thechanged term pursuant to the claim made byRespondent under thatclause.Itdid not purport todetermineRespondent'srelationshiptothemultiemployerunitasa resultof the Octoberagreement, and, in fact, under the Act that is aquestion for this Board. In our view, the Union'saction in enteringan agreementbased upon itsmistake of law as to its obligation to accord themore favorable term upon individual demand cannotinanyway be construed as constituting aconcurrence in withdrawal from the existing unit,even if such withdrawal had been "intended". In thisconnection, it is to be noted that even if there wereindividual rights of employers to seek the morefavorable terms under the multiemployer unit, thiswould not necessarily be inconsistent with thecontinued adherence to such unit; it is well settledthat individualbargainingon limited matters is notinconsistent with groupbargaining.'As Respondent has never effectively withdrawnfrom the multiemployerbargaininggroup, it wasbound by the multiemployer negotiations and wasunderanobligationtoexecutethecontractnegotiated by the Union and the Association.' Itsfailure to do so is a violation of Section 8(a)(5) and(1).Accordingly,we shall adopt the TrialExaminer'sRecommendedOrder including therequirement that Respondent execute the contractnegotiated by the Union and the Association.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, and'120 NLRB 388.'/d. at 395;Anderson LithographCo..124 NLRB 920, enfd.sub nomN.L.R.B. v. JeffriesBanknoteCompany,281 F.2d 893 (C.A. 9). TheRespondent cannot deny the needfor Unionconsent to its withdrawal byanalogizing its position with that of employers who were not members ofthe Association but entered contracts with the Union adopting the terms ofthe Association contract.'The KrogerCo.,148 NLRB569;Sheridan Creations,Inc.,148 NLRB1503, 1505,enfd. 357 F.2d 245 (C.A. 2), cert.denied 385U.S. 1005.'It is not contended that the Respondent's withdrawal occurred at anyother time or in any other manner, the sole position beingthatits rightsderive from the October 1, 1966, agreement.But even if it were arguedthat its letterof July1,1968, constituted a notice of withdrawal, thisoccurred after multiemployer negotiations had begun and hence wouldrequireUnion consent,which was not forthcoming.Sheridan Creations,Inc.. supraat 1505. MULLER-GORDON MOTOR CO.hereby orders that the Respondent, Muller-GordonMotor Company, Oakland, California, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE H. O'BRIEN, Trial Examiner: On February 4,1969, a hearing was held in the above-entitled matter inSan Francisco, California, at which all parties appearedand participated. The complaint, issued by the RegionalDirector for Region 20 of the National Labor RelationsBoard on October 24, 1968, is based on a charge filed bytheUnion on August 2, 1968, and alleges violations ofSection 8(a)(1) and (5) of the National Labor RelationsAct.Upon the entire record in this case, including myobservation of the witnesses, and after due considerationof the briefs filed by counsel for the General Counsel,counsel for the Respondent and counsel for the Union, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTMuller-GordonMotorCompany,hereincalledRespondent, is a California corporation with an office andplace of business in Oakland, California, where it isengaged in the retail sale and servicing of new and usedautomobiles.Respondent's annual sales at retail exceed$500,000 in value and its annual purchases of goods andmaterialsshipped from points outside the State ofCalifornia directly to its place of business exceed $50,000in value. Respondent is an employer within the meaningof Section 2(2) of the Act engaged in commerce and in abusinessaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDAutomobile Salesmen'sUnion,Local 1095,AFL-CIO,herein called the Union,isa subordinate body of RetailClerksInternationalAssociationand is a labororganization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues and Arguments of CounselThe complaintallegesin substance that Respondent, byvirtue of its membership in Eastbay Motor Car Dealers,Incorporated, herein called Association, is legally boundto a certain collective-bargaining agreement,herein called1968 Industry Contract, executed August 27, 1968, by theUnion and the Association covering all new and used carsalesmenemployed by members of Association, and thatRespondent by refusing to be a party to said agreement orto thenegotiationswhich preceded the agreement, violatedSection 8(a)(5) of the Act.Respondentin its answer admitsthat it is and was amember of Association, thatall salesmenemployed bymembers of Associationconstitutean appropriate unit forbargainingand that the Union represents a majority of11the employees in said unit. Respondent denies thatAssociation was authorized to negotiate the 1968 IndustryContract on its behalf, and denies that it is a party to orlegallybound by any of the terms of said contract.Respondentasanaffirmativedefense alleges that onOctober 1, 1966, it entered into a separate agreement withthe Union, herein called Memorandum of Agreement, thatthis separate agreement incorporated by reference theterms of an agreement, herein called 1966 IndustryContract, between the Association and the Union effectiveJuly 15, 1966, not inconsistent therewith; that one of theterms so incorporated was a provision for automaticrenewal in the absence of notice; that no notice was given,and that therefore the Memorandum of Agreement wasautomatically renewed for a period of one year from July15, 1968.Counsel for the General Counsel in his brief lists thefollowing issues:a.Did Respondent's bargaining on a single-employerbasiswithLocal 1095 which culminated in theexecution of the Supplemental Agreement of October 1,1966, constitute an abandonment of the multi-employergroup?b.Did Local 1095's timely notice to the Associationto reopen the Master Agreement, effective July 15,1966 to June 30, 1968, constitute notice to allAssociation members?c.Did the Supplemental Agreement of October 1,1966 automatically renew itself to be effective untilJune 30, 1969, by Local 1095's failure to giveRespondent timely individual notice of contractreopening?d.Did Respondent's letter of July 1, 1968 constitutea timely withdrawal from the multi-employer unit?Counsel for the General Counsel and counsel for theUnion argue that Respondent did not at an appropriatetime nor in an unequivocal manner evince its desire towithdraw from the multiemployer unit, that the October1, 1966, Memorandum of Agreement was a "supplementalagreement" which by its terms became part of the generalagreement which had previously been negotiated by theAssociation, that the Union's letter of April 16, 1968, tothe Association constituted notice to the Respondent andeffectivelyprevented the renewal of any part of theagreement between the Union and the Respondent, andthat Respondent's letter of July 1, 1968, was an untimelyattempt to withdraw from multiemployer bargaining. Intheirviewthisisaclearcaseofan individualemployer-member of a multiemployer bargaining groupseekingtoavoidthecontractualobligationsofacollective-bargainingagreementnegotiatedbyitsbargaining representative.Counsel for Respondent, in his brief, states:General Counsel and union have generally advancedthe proposition that this is a classic multi-employeragreement situation, and that since the union gavenotice to association of reopening, therefore, employerwas notified.Employer takes quite a contrary position. Althoughthe opportunity to place a particular fact situation in apreexisting legal cubbyhole is most attractive, employermaintains that there should be a careful examination ofthe history of dealing among the parties insofar as thesubstitute agreement is concerned.In short, employer maintains that insofar as theagreement of October 1, 1966, is concerned, that itreplaces the previously executedmaster agreementdated July 26, 1966. The substitute agreement has an 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDintegrity of its own. This integrity was gained, first,through the dealings of the parties in reference to theagreement, and, secondly, by virtue of judgment andfindings of the Superior Court of Alameda County.Therefore,becauseoftheseparatenessanddistinctnessof the substitute agreement, union wasunder an obligation to personally and individuallynotify employer.The facts are not in dispute and are in all materialmatters stipulated. Respondent is abiding by all the termsof its October 1, 1966, Memorandum of Agreement withtheUnion and all terms of the (current) 1968 IndustryContract effective from July 1, 1968, through June 30,1971, not inconsistent therewith. Respondent refuses torecognize as binding upon it any term or condition in the1968 Industry Contract which is inconsistent with itsMemorandum of Agreement of October 1, 1966.Resolution of the ultimate issue of "refusal to bargain"rests upon examination of the by-laws of the Association,the texts of the several agreements, the decision of aCalifornia court interpreting the agreements, the conductand correspondence of the parties and the application tothe foregoing of established rules of Agency law, contractlaw,andthelawofmulti-employerbargainingrelationships.B.The EvidenceEastbayMotor CarDealers, Inc., has been in existencesince at least 1939, and Respondent has been a membersince1953.The by-laws contain the following relevantprovisions:ARTICLE I SECTION I. These By-Laws shallcontain the standing rules and regulations of thisAssociation,a non-profit corporation,organized andexisting under and by virtue of the lawsof the State ofCalifornia,and all members of this Association, whoare such whether by reason of being members at thetimeof its incorporation,orareadmittedtomembership after the incorporation,accept theseBy-Laws andtheArticlesof Incorporation of theAssociation,and members shall have no other rights intheir relationship with the Association than as providedby these By-Laws and the Articles of Incorporation ofthe Association,subject only to the laws of the State ofCalifornia and the United States.SECTION 2. TheseBy-Laws, togetherwith theArticlesofIncorporation,togetheralsowithanyand/or all resolutions or motions which subsequentlymay duly be passedby theBoard of Directors or themembership in accordance with the provisions of theseBy-Laws, shall constitute a contract between theAssociation and each and every one of its members.ARTICLEVMembershipSECTION1.Membership in the Association shall be limited topersons, firms and/or corporations actively engaged inhandling,sellingordealing in new and/orusedautomobiles,with places of business located in thegeographic area comprising Alameda andContra CostaCounties.ARTICLE X LaborRelationsSECTION 1. Everyperson,upon joining the Association,automaticallygives, by virtue of accepting such membership,power ofattorney to the Association to act for the member inany and all matters having to do with Labor relations;and every person, firm or corporation,upon joining theAssociation,contracts and agrees with the Association,and with each of the members thereof, not to bargaincollectivelywith organized labor other than by andthrough the Association, acting pursuant to the powerof attorney herein given and made.SECTION 2. The power of attorney given and madepursuant to the foregoing Section and the obligation ofanymember to bargain collectively with organizedlabor by and through the Association may be revokedand terminated at any time by giving notice in writingto the President or Secretary of the Association statingthe intention of such member to so revoke the power ofattorney,and terminate the obligation to bargaincollectivelywithorganizedlaborthroughtheAssociation, said revocation and termination to beeffectiveimmediatelyuponpresentationtothePresident or Secretary unless otherwise set forth in saidwritten notice.At all times material herein Respondent retained itsmembership in the Association. Respondent did not at anytime revoke its power of attorney by giving notice inwriting as required by the By-Laws of the Association.The 1966 Industry Contract was executed July 15,1966, by officers of the Association and officers of theUnion and became binding on all 41 members ofAssociation including Respondent immediately upon suchexecution, without the necessity of any further action byany member. The Union then secured the signatures ofapproximately 20 independent dealers to the identicalcontract.The 1966 Industry Contract contains thefollowing pertinent provisions:THIS AGREEMENT, made and entered into theday and year hereinafter set forth, by and between theDealershipwhichhereinafterappearsasPartySignatory,FIRSTPARTY,hereinaftercalled"Employer,"andAUTOMOBILE SALESMEN'SUNION,LOCAL 1095, SECOND PARTY,hereinafter called "Union."SECTION ONE Recognition of the Union. TheEmployer hereby recognizes Union as the sole collectivebargaining agent for all automobile salemen employedby the Employer within the jurisdiction of the Union.SECTION SEVENTEEN Other Agreements. It isagreed that, if the Union negotiates a more favorablecontractwithanotherEmployer or Employers inAlbany, Berkeley, Oakland, Alameda, San Leandro orHayward, the Eastbay Motor Car Dealers, Inc., shallhave the option to adopt such contract, the question of"more favorable contract" to be subject to the Board ofAdjustment procedures of this Agreement.SECTION TWENTY Term of Agreement (1) Theterm of this Agreement shall be two (2) years from itseffective date, July 1, 1966, to midnight, June 30, 1968,andwillbe renewed thereafter for yearly periods,starting with the anniversary date of July 1, 1968, withor without changes, or will be terminated, pursuant tothe following:(a) If neither Party to this Agreement, prior to sixty(60) days before the anniversary date of July 1, 1968, orthereafter,givesthenoticeofdesiredchanges(hereinafter provided for in Subparagraph (b) of thisSection Twenty, this Agreement shall be automaticallyrenewed and in full force and effect; without change,for the year period following the anniversary date forwhich no such notice was given.(b) In the event that either Party to the Agreement isdesirous of effecting any changes as of the anniversarydate of July 1, 1968, or thereafter, such Party shall givenotice of the same to the other Party, not less thansixty days prior to such July 1, 1968, anniversary date MULLER-GORDON MOTOR CO.and shall specify in said notice the changes desired... .About September 1, 1966, the Union executed acontract with a nonmember of the Association, MelroseMotors, Inc., of Oakland, California. TheMelrosecontract provided that the salesman's commission shouldbe 40 percent of the employer's gross profit. The 1966IndustryContractprovidedthatthesalesman'scommission should be 4 1/4 percent of the retail deliveryprice of the automobile. Shortly before October 1, 1966,Respondent invoking section Seventeen of the AssociationAgreement, claimed the option of adopting the "morefavorable"Melrosecontract.TheUnion'sthensecretary-treasurer,ChesterAnsley,agreedandadocument entitled "Memorandum of Agreement" wasexecuted.The text of this memorandum, insofar asrelevant, follows:MEMORANDUM OF AGREEMENTMULLER-GORDON MOTORS, hereafter calledthe Employer, and Automobile Salesmen's Union LocalNo. 1095, hereafter called the Union, intend by thisMemorandum of Agreement to adopt and be bound bythe collective bargaining agreement, a copy of which isattached hereto, in effect within Alameda County for aterm from July 1, 1966 to July 1, 1968, between theUnion and various automobile dealerships, except asexpressly modified in this Memorandum of Agreement.It is accordingly agreed as follows:The Union and the Employer adopt and agree to bebound by all the terms and conditions of the collectivebargaining agreement referred to above, except that theprovisions below shall be effective between the Unionand the Employer, and nothing in said collectivebargaining agreement shall be applicable or enforced tothe extent that it is inconsistent with such provisions, orto the extent that it treats the subjects covered by suchprovisions in a different or inconsistent manner.*[PROVISIONS RELATING TO SALESMEN'SCOMPENSATION]*****This memorandum of agreement is entered into andbecomes effective this I day of October, 1966, and isexecuted in the City of Berkeley, State of California, bythe undersigned parties.For the Employer:For the Union:GEORGE A. MULLER CHESTER ANSLEYOn various dates in February, March and April 1967four other members of the Association notified the Unionby letter that they were exercising the option under sectionSeventeen of the 1966 Industry Contract and substitutingtheMelrosemethod of commission payment for theIndustrymethod. On April 13, 1967, the Union sent aletter toRespondent rescinding theMemorandum ofAgreement of October 1, 1966, on the ground:We have been informed by legal counsel that industrydealerships such as yours who were originally bound bythe industry contract cannot separately take advantageof section 17. This clause, according to our legal advice,13authorizes the EastbayMotor Car Dealers, Inc. toexercise the option on behalf of all of its members as asingle group to adopt the terms "of a more favorablecontract",but requires that all members act as a group.The Union's letter concluded with the statement: "theindustrycontractremains in effect between yourdealershipand Local 1095."The Unionthen filed a complaint for declaratoryjudgment in the SuperiorCourt of theState of California,and the court on September 29, 1967, entered thefollowing judgment:1.Defendants Bob PhilippiInc., Lee AdamsPontiac,Inc., J. E. FrenchCo., and Lloyd A. Wise,Inc., andeach of them,have not validly or lawfully modified theagreement with plaintiffof July 1, 1966 toJune 30,1968, executed on their behalfby Eastbay Motor CarDealers, Inc., and that said agreement has at all timesduring its term been in full legal effect and bindingupon the aforesaid parties; and2.The written agreement entered into betweenplaintiff and defendantMuller-GordonMotor Co. onOctober1,1966 constitutes a valid and enforceableagreement which has been in full effect and binding onthe parties since its date of execution; and3.Plaintiff has not at any time validly or effectivelyrescinded its agreement withMuller-GordonMotorCompany.The court's judgment was supported by its conclusionsof law that the option created by section17 could only beexercised by Association,and could not be exercised byany individual member of Association,and that the factthat the Union entered into the Memorandum Agreementbecause of a mistake of law did not give the Union theright to rescind.On January2,1968,Vincent J.Fulco was electedSecretary-Treasurer of the Union, succeedingChesterAnsley.Fulco, who had been business agent since 1962,visitedRespondent in February while making the roundsof dealers to introduce his successor as business agent.GeorgeMuller,Respondent'spresident,told Fulco "hewould like to sit down and negotiate"and Fulco replied,"this is not the time for me to negotiate."On April 16,1968, Secretary-Treasurer Fulco wrote tothe Association:Pursuant to Section 20(l)(b) of the current collectivebargaining agreement in effect between the undersignedand you,notice is hereby given to you that theundersigned and Local Union is desirous of effectingchanges in said agreement as of the anniversary date ofJune 30, 1968, and hereby specifies in this notice thechanges desired.The letterlisted 11 items on which it desired changes,and contained a request for a meeting on or after May 1.On the same date the Union sent individual letters to eachof the 20dealerswho had signed separate identicalcontracts.No separate letter was sent to any individualmember of the Association.On April23, 1968, the Association replied:This will acknowledge your letterof April 16th, 1968constitutingyour formal opening of that certainagreement effectiveJuly 1, 1966 tomidnight June 30,1968pursuant to SectionXX entitled "Terms ofAgreement."The changes and amendments to said agreementdesired by Eastbay Motor Car Dealers, Inc. are thefollowing:Methods of and provisions concerning remunerationof salesmen,hoursofoperation,provisionsfor 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDhandlingdemonstrators,provisionsfornew carannouncement and clean-upperiod,housedealprovisions, clarify favorednations clause and all otherrelated matters bearing upon or concerning the abovesubjects.The letterconcluded with a request that the Union set atime and place to begin negotiations.The firstmeetingwas held May 14, 1968. Before the first meeting theAssociationwas orally advised by Respondent thatRespondent had a valid contract,which hadbeen extendedfor anotheryear by virtue of the Union's failure to send anotice of reopening to Respondent.Respondenttold theAssociation that itwouldnotbeapartof thenegotiations.At one of theearlymeetings,MarcusHardin,an attorney who had been a negotiator for theAssociation since 1939, asked the Union whetherthey hadsent any notice reopening the separate agreement withRespondent.Upon receiving a negative reply, Hardinstated that Respondent claimed to have a contract, thatthe claim appeared to have merit,that on theface of thematter it appeared that Respondent did have a contract,that therefore the Association was not negotiating forRespondent,and Respondent had no part in the jointnegotiations.The union representative replied that in theiropinionRespondent'sseparate agreement had not beencontinued for another year and thatthey wouldconsiderRespondent bound by whatever agreement came out ofthe 1968 joint negotiations.On July1, 1968, the Union received the following letterfrom Respondent:Please accept this letter as confirmation that MullerGordonChryslerPlymouthand the AutomobileSalesmen'sUnion will again be bound by the provisionsof theMemorandum of Agreement entered intobetweenMullerGordon ChryslerPlymouth and yourunion,dated October 1, 1966.Thisagreement in its introductory paragraphincorporates the consistent provisions of theMasterAgreement between East Bay Motor Car Dealers andyour union,dated July26, 1966.Since we have not, within the required time set out inSection 20 of the Master Agreement,heardfrom youconcerningmodifications,wearetreatingourMemorandum of Agreement as having been extendedto July1, 1969.The Unionreplied on the same date:As youare a member of EastbayMotor CarDealersAssociationandwe have been negotiating theremuneration and etc., forLocal No.1095. It istherebythe thinking of this office that your contract hasexpired as of June 30, 1968,as of Section20 of theWorking Agreement.Thiswas the first notice by Respondent to the Unionthat it did not intend to be bound by the 1968 Associationnegotiations.No notice of any kind was given to theUnion byRespondent prior to the automatic renewal dateof the 1966 Industry Contract or prior to May 14, 1968.BetweenMay 14, 1968, and through July 1968, theUnion and the Association met 14 or 15 times.A strikewas called in July and the Union picketed all members oftheAssociation,with the exception of Respondent. OnAugust 17,1968, the Association on behalf of its membersand the Union executed the 1968 Industry Contracteffective from July 1, 1968, through June 30,1971. Itprovides that salesmen shall be compensated by acommissionof 4 1/2percent of the retail delivery price.C. The Law1.Applicable Rules of the Law of ContractsRestatementof the Law ofContracts,American LawInstitute, 1932.Section 228An agreement is integrated where the parties theretoadopt a writing or writings as the final and completeexpression of the agreement.An integration is thewriting or writings so adopted.Section 229.Partial IntegrationPart ofthe terms of an agreement may be integrated;but an integration,unless it appearswheninterpreted inaccordancewiththe rule stated in Section230 to be astatementof only part of theagreementof theparties,isan integration of the wholethereof, subject to thequalifications stated in Section 240.Section230. Standardof InterpretationWhere There isIntegration.The standardof interpretation of an integration,exceptwhere it produces an ambiguous result,or is excludedby a rule oflaw establishing a definite meaning, is themeaningthatwould be attached to the integration by areasonably intelligent person acquaintedwith all theoperative usages and knowing all the circumstancesprior to and contemporaneouswith themaking of theintegration, other than oral statementsby the parties ofwhattheyintended it to mean.Section239. Effectof Partial Integration.Wherethere is integration of part of the terms of acontract prior written agreements and contemporaneousoral agreements are operativeto varythese terms onlyto the same extent as if the whole contract had beenintegrated.Section240. In What CasesIntegration DoesNot AffectPrior or Contemporaneous Agreements.(1)An oralagreement is not superseded or invalidatedby a subsequent or contemporaneous integration, nor awritten agreement by a subsequent integration relatingto the same subject matter,if the agreement is notinconsistentwiththe integrated contract, and(a) is made for a separate consideration, or(b) is such an agreement as might naturally be madeas a separate agreement by parties situated as werethe parties to the written contract.(2)Whereno consideration is stated in an integration,facts showing that there was consideration and thenature of it, even if it was a promise, or any other factssufficient to make a promise enforceable,are admissiblein evidence and are operative.Section 408. Dischargeof DutyUnder anEarlier ContractBy a Subsequent InconsistentContract.A contractcontaining a term inconsistent with the termof an earlier contract between the same parties isinterpreted as including an agreement to rescind theinconsistent term in the earlier contract.The partiesmay or may not at the same time agree to rescind allthe other provisions of the earlier contract.Whethertheydo this is a question of interpretation,except asthis rule is qualified by the rule stated inSection 223. MULLER-GORDON MOTOR CO.2.ApplicableRulesof the Law of AgencyWitkin,Summary of California Law7th Edition AgencySec. 97Ordinarily an agency is createdfor the benefit of theprincipal,and the confidential relationship is one whichthe law does not impose upon the parties, even thoughthere is a valid contract for a fixed period. Theprincipal is free to terminate the agency at anytime. If,however, the agency or power is created for thebenefitof the agent or a third person, e.g., to protect some titleor right in him, or to secure some performance to him,the agent and not the principal is most concerned withthe continuance of the agency and it is no longer propertopermit the principal to terminate it at will.Consequently it is held to beirrevocableby theprincipal....This type of agency is usually calleda power coupledwith an interest(Civil Code 2356). The Restatement ofAgency (Sec. 138) terms it a"power given as security,"defined as a power "in theform of an agency authority,but held for thebenefit of the power holder or a thirdpersonand given tosecure the performance of a dutyor to protect a title,either legal or equitable, suchpower being given when the duty or title iscreatedorgiven for consideration."Thus, under the Restatement,the essentials are as follows: It must be given (1) tosecure performance of a duty. or (2) to protect a title,legal or equitable. (3) The power must be given whenthe duty or title is created or (4) for consideration.Mechem,Outlines of the Law of Agency,Fourth EditionSec. 265Sec. 265. Irrevocable authority. As stated above,there is one type of authority which may not berevoked. The cases here are neither numerous nor clear.To understand the idea involved it may be. useful toreconsider what was stated above as to the reasons whyauthority in the ordinary situation is always revocable.Briefly, they inhere in the fact that in the ordinaryagency the agent is charged with the management ofsome part of the principal's business. It should be, it isthought, always in the power of the principal to manage.his own business. This includes, if necessary, the powerof the principal to reassume the control of his ownbusiness which he has delegated to the agent.There is no rule of law or policy, however, whichprevents a person from getting rid of his business. Hemay sell and convey it. He may also mortgage it, orotherwise create a security interest in it in some thirdparty.What if this is in substance what is intended, butthat the transaction takes the form of a power to dealwithP'sproperty in a certain way in certaincircumstances? Should the substance or the form of thetransaction be regarded?American Law Institute,Restatementof the Law Agency2dSec. 127. Unless otherwise agreed, if the principalhasmanifested that an agent is a general agent, theapparent authority thereby created is not terminated bythe termination of the agent's authority by a causeother than incapacity or impossibility, unless the thirdperson has notice thereof.Sec. 128. Unless otherwiseagreed,if the principalhas specially accredited an agent to a third person, theapparent authority thereby created is not terminated bythe termination of the agent's authority by causes otherthan incapacity or impossibility,unlessthe third personhas notice thereof.15Sec. 135. A third person to whom a principal hasmanifested that an agent has authority to do an act hasnotice of the termination of authority when he knows,has reason to know, or has been given a notification ofthe occurrence of an event from which, if reasonable, hewould draw the inference that the principal does notconsent to have the agent so act for him, that the agentdoes not consent so to act for the principal, or that thetransaction has become impossible of execution.Sec. 136. Notification terminating apparent authority(1)Unless otherwise agreed, there is notification bythe principal to the third person of revocation of anagent'sauthorityorotherfactindicatingitstermination:(a)when the principal states such fact to the thirdperson; or(b) when a reasonable time has elapsed after a writingstating such fact has been delivered by the principal(i) to the other personally;(ii) to the other's place of business;(iii) to a place designated by the other as one inwhich business communications are received; or(iv) to a place which,inview of the businesscustomsorrelationsbetween the parties isreasonably believed to be the place for the receiptof such communications by the other.(2)Unlessotherwiseagreed,anotification to beeffective in terminating apparent authoritymust begiven by the means stated in Subsection(1) with respectto a third person:(a)who has previously extended credit to or receivedcredit from the principal through the agent in relianceupon a manifestation from the principal of continuingauthority in the agent;(b) to whom the agent has been specially accredited;(c)with whom the agent has begun to deal, as theprincipal should know; or(d)who relies upon the possession by the agent ofindicia of authority entrusted to him by the principal.3.Applicable Rules of Law Governing MultiemployerBargaining RelationshipsWhen a pattern of bargaining on a multi-employerbasishas been established neither the Union, norindividualemployersmaywithdrawfromthemulti-employer unit as a measure of momentaryexpediency or bargaining strategy.The decision to withdraw must be unequivocal; itmust be made in good faith;and it must contemplateabandonment,on a relatively permanent basis, ofmulti-employerbargaining.andembracementofbargaining on an individual employer basis.An employer or union may withdraw only uponadequate written notice given prior to the date set formodification of the employer association contract or forthe start of multi-employer bargaining.Wheremulti-employernegotiationshavebegun,withdrawal will be permitted only if there is mutualconsent in the absence of unusual circumstances.RetailAssociates,Inc.,120 NLRB 388.N.L.R.B. v.JeffriesBanknote Company, 281F.2d 893 (C.A. 9), enfg. 124NLRB 920. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Concluding FindingsApplying the propositions of law set forth in section Cof this report to the facts found in sectionB, supra, Iconclude and find:1.Respondent did not decide to withdraw frommultiemployerbargainingon a relatively permanent basis.Respondent's conductin itsdealings with the Associationand the Union was equivocal and did not embracebargaining on an individual employer basis. Respondentindicated its intent to remain part of the multiemployergroup (a) by its failure to serve a notice of revocation ofauthorityon the Association in accordance with theAssociation by-laws, (b) by its failure to notify the Unionin proper or timely fashion that the Association was notauthorized to bargain for Respondent in 1968, (c) by thevery text of the Memorandum of Agreement which clearlydemonstrates that the Memorandum is an amendment tothe 1966 Association Agreement and not, as contended byRespondent's counsel, an independent document, and (d)by Respondent's voluntary adoption of all terms of the1968 Industry Contract which are not inconsistent withtheMemorandum of Agreement.2.The Memorandum Agreement of August 1, 1966,and the Industry Contract of 1966 constituted one singleintegrated agreement. One of the terms of the integratedagreement was that it would automatically renew for oneyear from July 1, 1968, unless notice to terminate ormodify was given on or prior to May 1, 1968.3.From at least July 1966 through at least the date ofthe hearing herein Association was the general agent ofRespondent, empowered by Respondent to enter intobindingagreementswiththeUnion on behalf ofRespondent andipso factoauthorized by Respondent toreceive notices from the Union regarding such agreements.4.The by-laws of Association create a power coupledwithan interest.As between Respondent and Associationthe power of attorney can only be revoked by writtennotice from Respondent to Association. No such noticewas given, and oral notice did not extinguish the power ofthe Association to bind Respondent within the scope ofthe specifically delegated authority.5.Association is a general agent of Respondent andRespondent's president knew, when he orally notifiedAssociation that he would not participate in nor be boundby the results of the 1968 negotiations, that Associationhad already begun to deal with the Union, and that theUnion relied upon possession of authority entrusted toAssociation by Respondent. Respondent's failure to notifytheUnion either in person or by mail of the attemptedrevocation of part of that authority made all acts ofAssociation, prior to the Union's receipt of actual notice,binding on Respondent.6.The execution of the Memorandum of AgreementAugust 1, 1966, did not in any way, nor to any degreeextinguish or diminish the power of Association to bindRespondent in collective bargaining with the Union.7.By entering into the Memorandum of Agreement,theUnion did notconsent tothewithdrawalofRespondent from the multiemployer unit.8.The Industry Contract of 1968 is binding onRespondentandallinconsistenttermsoftheMemorandum of Agreement are thereby superseded andrendered void.9.The Union's letter to Association dated August 16,1968,effectivelyprevented renewal of the integratedagreement,and Association's reply, requesting changes inmethods of remuneration of salesmen placed the subjectmatterof theMemorandum of Agreement on thebargaining table.10.Respondent is now and has been at all timesmaterialhereinamember of the multiemployerbargaining unit represented by Association.It.Respondent is now and has been since the date ofits execution a party to and bound by all the terms of theIndustry Contract of 1968.12.Respondent in May 1968 directed Association notto bargain on its behalf.13.Respondent on July 1, 1968, by its insistence on theMemorandum of Agreement refused to bargain with theUnion.14.Respondent since August 15, 1968, has refused tobe a party to or bound by the contract made byAssociation on Respondent's behalf.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, as set forth above,occurring in connection with the operations of Respondentdescribed above have a close, intimate and substantialrelation to trade, traffic and commerce among the severalstates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYIthas been found that Respondent has engaged incertainunfair labor practices. It will therefore berecommended that it cease and desist therefrom and takecertainaffirmativeaction,assetforthintheRecommended Order below, designed to effectuate. thepolicies of the Act.CONCLUSIONS OF LAW1.Muller-GordonMotor Companyisanemployerwithin the meaning of Section 2(2) of the Act engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2.AutomobileSalesmen'sUnion,Local1095,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.3.All employees of employer-members of EastbayMotor Car Dealers, Incorporated, (including employees ofMuller-Gordon Motor Company) who are engaged in thesale or leasing of new or used vehicles, excluding all otheremployees,officeclericalemployees,guardsandsupervisors as defined in the National Labor RelationsAct, as amended, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.AutomobileSalesmen'sUnion,Local1095,AFL-CIO,has been at all times material herein and isnow the exclusive representative of all the employees inthe aforesaid appropriate unit within the meaning ofSection 9(a) of the Act.5.By refusingon andafter July 1, 1968, tobargain ingoodfaithwiththeUnionastheexclusivecollective-bargainingrepresentative of its employees in theaforesaid appropriate unit, by refusing to be a party to thecollective-bargaining agreement executed by the Unionand by Eastbay Motor Car Dealers, Incorporated, . onAugust 27, 1968, and by refusing to be a party to thecollective-bargaining negotiations which resulted in saidagreement,Respondent has engaged in and is engaging in MULLER-GORDON MOTOR CO.17unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thisproceeding, I recommend thatMuller-GordonMotorCompany, its agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to be a party to the collective-bargainingagreement executed by Automobile Salesmen's Union,Local 1095, AFL-CIO, and Eastbay Motor Car Dealers,Incorporated, on August 27, 1968, effective from July 1,1968, through June 30, 1971.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Forthwith honor and abide by the agreementdescribed in paragraph 1(a) of this Order.(b)Give retroactive effect to the terms and conditionsof the agreement described in paragraph l(a) of thisOrder, including but not limited to the provisions relatingto salesmen's commissions and other employment benefitsand make whole its employees for any losses they mayhave suffered by reason of Respondent's refusal to be aparty to said agreement, with interest thereon at 6 percentper annum.(c)Preserve and make available to the Board, or itsagents, upon request, for examination and copying, allpayroll records, timecards, personnel records and reports,and all records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post in conspicuous places at Respondent's place ofbusiness including all places where notices to employeesare customarily posted, copies of the notice attachedhereto and marked "Appendix."' Copies of said notice onforms to be provided by the Regional Director for Region20 shall, after being duly signed by Respondent, be postedimmediately upon receipt thereof and be maintained by itforaperiodof60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) In writing, notify the Regional Director for Region20 within 20 days from the receipt of this Decision whatsteps Respondent has taken to comply herewith.2'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shall be substituted for the words "aDecisionand Order.'In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read:"Notify the Regional Director, forRegion 20, in writing, within 10 days from the date of this Order whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL honor and abide by and give retroactiveeffect from July 1, 1968, to all the terms and conditionsof the industry agreement executed August 27,1968, byEastbayMotorCarDealers,Incorporated,andAutomobile Salesmen's Union, Local1095,AFL-CIO,including but not limited to wages, commissions andotheremployment benefits,and shallmake ouremployees whole for any losses they may have sufferedby reason of our refusal to honor and apply the termsof said agreement.DatedByMULLER-GORDONMOTOR COMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-0335.